 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   JOHN ALAN PARVIN,                                  No. 2:15-cv-2461 KJM AC P
11                      Petitioner,
12          v.                                          ORDER
13   JAMES ROBERTSON, Warden,
14                      Respondent.
15

16          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

17   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

18   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On June 25, 2019, the magistrate judge filed findings and recommendations, which were

20   served on all parties and which contained notice to all parties that any objections to the findings

21   and recommendations were to be filed within twenty-one days. Neither party has filed objections

22   to the findings and recommendations.

23          The court presumes that any findings of fact are correct. See Orand v. United States, 602

24   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

25   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

26   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

27   Having reviewed the file, the court finds the findings and recommendations to be supported by

28   the record and by the proper analysis.
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed June 25, 2019, are adopted in full.
 3           2. The petition for writ of habeas corpus, ECF No. 1, is denied on the merits.
 4           3. This action is closed.
 5           4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 6   2253.
 7   DATED: August 29, 2019.
 8

 9
                                                           UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
